UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6555



BRENT A. ROBINSON,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; RICK JACKSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-000132)


Submitted: May 18, 2006                          Decided: June 1, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brent A. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brent A. Robinson appeals the district court’s order

dismissing his civil action filed under 42 U.S.C. § 1983 (2000).

We   have   reviewed   the   record    and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Robinson   v.    North     Carolina,     No.     3:06-cv-000132

(W.D.N.C. Mar. 23, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument      would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                     - 2 -